 

--------------------------------------------------------------------------------

Exhibit 10.1
 


SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




THIS SIXTH AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (this "Amendment"), is made and entered into as of April 21,
2015, by and among HEALTHWAYS, INC., a Delaware corporation (the "Borrower"),
the Subsidiary Loan Parties party hereto and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the "Administrative Agent") and the
Swingline Lender.


W I T N E S S E T H:


WHEREAS, the Borrower, the several banks and other financial institutions from
time to time party thereto (collectively, the "Lenders") and the Administrative
Agent are parties to a certain Fifth Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of June 8, 2012, as amended by that certain First
Amendment to Fifth Amended and Restated Revolving Credit and Term Loan Agreement
dated as of February 5, 2013, that certain Second Amendment to Fifth Amended and
Restated Revolving Credit and Term Loan Agreement dated as of March 15, 2013,
that certain Third Amendment to Fifth Amended and Restated Revolving Credit and
Term Loan Agreement and First Amendment to Second Amended and Restated
Subsidiary Guarantee Agreement dated as of July 1, 2013, that certain Fourth
Amendment to Fifth Amended and Restated Revolving Credit and Term Loan Agreement
dated as of April 14, 2014 and that certain Fifth Amendment to Fifth Amended and
Restated Revolving Credit and Term Loan Agreement dated as of December 29, 2014
(as further amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the "Credit Agreement"; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Borrower;


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower and the Administrative Agent, for
itself as Administrative Agent, Swingline Lender and Issuing Bank and on behalf
of Lenders constituting Required Lenders, agree as follows:


1.            Amendments.  Section 1.1 of the Credit Agreement is amended by
replacing the definition of "Continuing Directors" in its entirety with the
following:


"Continuing Directors" shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and (B)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

--------------------------------------------------------------------------------

2.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (a) executed counterparts of
this Amendment from the Borrower and the Guarantors,  (b) copies of resolutions
of the Borrower's and Guarantors' board of directors or other equivalent
governing body, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of this Amendment,
(c) written authorization from the Required Lenders approving this Amendment and
authorizing the Administrative Agent to execute this Amendment and (d) payment
or reimbursement of the reasonable expenses of the Administrative Agent incurred
in connection with this Amendment and the transactions contemplated hereby or
otherwise owing pursuant to the Credit Agreement.


3.    Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party represents
and warrants to the Lenders and the Administrative Agent:


(a)            Each of the Borrower and its Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation or limited liability
company, as applicable, under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, except where a
failure to be so qualified would not reasonably be expected to result in a
Material Adverse Effect;


(b)            The execution, delivery and performance of this Amendment by each
Loan Party are within such Loan Party's organizational powers and have been duly
authorized by all necessary organizational action;


(c)            The execution, delivery and performance of this Amendment by each
Loan Party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect or where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (ii) will not violate any applicable judgment, law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(iii) will not violate or result in a default under any indenture, Material
Agreement or other material instrument binding on the Borrower or any of its
Subsidiaries or any of its material assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(iv) will not result in the creation or imposition of any Lien on any material
asset of the Borrower or any of its Subsidiaries, except Liens (if any) created
under the Loan Documents;


(d)            This Amendment has been duly executed and delivered by or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity; and


(e)            After giving effect to this Amendment and any changes in facts
and circumstances that are not prohibited by the terms of the Credit Agreement,
the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (subject to
the limitation that representations and warranties effective as of a specified
date are true and correct as of such specified date), and no Default or Event of
Default exists as of the date hereof. 
2

--------------------------------------------------------------------------------


4.
Reaffirmations and Acknowledgments.



(a)            Reaffirmation of Guaranty.  Each Subsidiary Loan Party consents
to the execution and delivery by the Borrower of this Amendment and ratifies and
confirms the terms of the Subsidiary Guarantee Agreement with respect to the
indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Subsidiary Loan Party
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrower to the Lenders
or any other obligation of the Borrower, or any actions now or hereafter taken
by the Lenders with respect to any obligation of the Borrower, the Subsidiary
Guarantee Agreement (i) is and shall continue to be a primary obligation of the
Subsidiary Loan Parties, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Subsidiary Loan Parties under the Subsidiary Guarantee Agreement.


(b)            Acknowledgment of Perfection of Security Interest.  Each Loan
Party acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


5.    Effect of Amendment.  Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


6.    Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


7.    No Novation.  This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.


8.    Costs and Expenses.  The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.


9.    Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.


10.    Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
3

--------------------------------------------------------------------------------



11.    Entire Understanding.  This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.
 
 
[Signature Pages Follow]
 
 
 
4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.


BORROWER:


HEALTHWAYS, INC.


By:             /s/ Alfred Lumsdaine                  
Name:  Alfred Lumsdaine
Title:    Chief Financial Officer and Secretary




SUBSIDIARY LOAN PARTIES:


AMERICAN HEALTHWAYS SERVICES, LLC
CARESTEPS.COM, INC.
POPULATION HEALTH SUPPORT, LLC
HEALTHWAYS INTERNATIONAL, INC.
HEALTHWAYS HEALTH SUPPORT, LLC
HEALTHWAYS WHOLEHEALTH NETWORKS, INC.
HEALTHWAYS QUITNET, LLC
HEALTHWAYS HEALTHTRENDS, LLC
CLINICAL DECISION SUPPORT, LLC
MEYOU HEALTH, LLC
HEALTHHONORS, LLC
THE STRATEGY GROUP, LLC
NAVVIS HEALTHCARE, LLC
NAVVIS CONSULTING, LLC
HEALTHWAYS HAWAII, LLC
ASCENTIA HEALTH CARE SOLUTIONS L.L.C.




By:           /s/ Alfred
Lumsdaine                                                                                             
Name: Alfred Lumsdaine
Title:   Chief Financial Officer and Secretary


[SIGNATURE PAGE TO SIXTH AMENDMENT TO
FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT]
 

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:


SUNTRUST BANK, as Administrative Agent




By:               /s/ Mary Beth
Coke                                                                              
Name:       Mary Beth Coke
Title:            Vice President
 
 
 
 
 
 
[SIGNATURE PAGE TO SIXTH AMENDMENT TO
FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT]







--------------------------------------------------------------------------------


































 